Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20    PageID.3580    Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

       UNITED STATES OF AMERICA,

                 Plaintiff,
                                                   Case No. 16-cr-20593
                    v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
             JUAN YRORITA,

              Defendant.
    ______________                   /

    OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
        COMPASSIONATE RELEASE [#203] AND FINDING THE
   GOVERNMENT’S MOTION TO STRIKE PURPORTED REQUEST FOR
             COMPASSIONATE RELEASE MOOT [#192]

                             I. INTRODUCTION
       In November 2017, Defendant Juan Yrorita pled guilty to one count of

 conspiracy to commit health care fraud and wire fraud in violation of 18 U.S.C. §

 1349. ECF No. 206, PageID.3564. Specifically, Defendant was involved in a multi-

 defendant Medicare conspiracy and executed fraudulent forms while working at

 Anointed Care Services (“Anointed”). See id. On March 29, 2018, Defendant was

 sentenced to 36 months imprisonment. ECF No. 123, PageID.1969.

       Presently before the Court is a letter from the Defendant’s wife requesting

 compassionate release for her husband. ECF No. 191. On July 27, 2020, this Court

 ordered the appointment of counsel to assist Defendant with the compassionate

 release request. ECF No. 198. On June 22, 2020, the Defendant’s wife’s letter was

                                         1
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20      PageID.3581    Page 2 of 13




 incorrectly docketed as a motion instead of a letter, and the Government sought to

 strike the motion because the Defendant’s wife is not a lawyer. ECF No. 192. Upon

 appointment of counsel, Defendant filed a supplemental Motion for Compassionate

 Release on August 10, 2020. ECF No. 203. In so far as the docketing error has been

 corrected and Defendant is now represented by counsel, the Government’s Motion

 to Strike Purported Request for Compassionate Release is MOOT [#192]. The

 Government filed its Response in Opposition to the Defendant’s Motion on August

 17, 2020. ECF No. 206. Defendant filed his Reply on August 19, 2020. ECF No.

 207. The Court held a hearing on the matter on August 21, 2020. For the reasons

 that follow, the Court will GRANT Defendant’s Motion for Compassionate Release

 [#203].

                                 II. BACKGROUND

       Defendant Juan Yrorita was involved in a multi-defendant conspiracy that

 included the submission of false Medicare claims for services “that had not been

 provided, were medically unnecessary, and/or that had been tainted by illegal

 kickbacks and bribes.” ECF No. 206, PageID.3563. Specifically, Defendant worked

 as the Assistant Director of Nursing at Anointed and executed fraudulent documents,

 including false patient records. Id. at PageID.3564; ECF No. 117, PageID.1782.

       Defendant’s trial commenced on November 21, 2017. Four days into the trial,

 Yrorita pled guilty to one count of conspiracy to commit health care fraud and wire


                                          2
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20        PageID.3582    Page 3 of 13




 fraud in violation of 18 U.S.C. § 1349. ECF No. 206, PageID.3564. He entered his

 guilty plea without a Rule 11 Plea Agreement with the Government. ECF No. 203,

 PageID.3368. On March 29, 2018, Defendant was sentenced to serve 36 months in

 custody. ECF No. 123, PageID.1969.

       Defendant now moves for compassionate release pursuant to 18 U.S.C. §

 3582(c)(1)(A) due to the threat of COVID-19. ECF No. 203. Defendant is sixty-

 five years old and is serving his sentence at Correctional Institution Moshannon

 Valley in Philipsburg, Pennsylvania. Defendant is set to be released on November

 27, 2020. Defendant asserts that he has been eligible for home detention since

 August 11, 2020. ECF No. 203, PageID.3368.

       In his instant Motion, Defendant seeks early release from his term of

 imprisonment by arguing that he has served the majority of his sentence and that he

 is at an increased risk of severe complications from COVID-19. Specifically,

 Defendant alleges that he is particularly vulnerable because of his age and history of

 diabetes, coronary artery disease, hypertension, and hyperlipidemia. ECF No. 203,

 PageID.3372-3377. Defendant asserts that these conditions amount to compelling

 and extraordinary circumstances and therefore requests that the Court grant him

 early release from his sentence.




                                           3
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20       PageID.3583     Page 4 of 13




                                    III. ANALYSIS

       A. Standard of Review

       Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

 motions for compassionate release. As amended by the First Step Act of 2018, the

 relevant statutory language provides that a court may grant compassionate release

 under the following circumstances:

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction.

 18 U.S.C. § 3582(c)(1)(A)(i). Accordingly, a court must address two key questions.

 The first is whether a defendant has first exhausted all administrative remedies with

 the BOP. The second is whether, after considering “extraordinary and compelling

 reasons,” as well as the sentencing factors set forth in 18 U.S.C. § 3553(a), warrant

 a sentence reduction.

       Moreover, a sentence reduction must be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). U.S.

 Sentencing Guidelines Manual § 1B1.13 is the “applicable policy statement” which
                                          4
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20        PageID.3584    Page 5 of 13




 this Court must comply with. This section explains that a defendant must “not [be]

 a danger to the safety of any other person or to the community” under 18 U.S.C. §

 3142(g). Further, a defendant must fit within at least one of four categories of

 “extraordinary and compelling reasons.” Application Note 1 to U.S.S.G. § 1B1.13

 provides, in relevant parts, when extraordinary and compelling reasons exist:

              (A) Medical Condition of the Defendant

                     (ii) The defendant is (I) suffering from a serious physical
              or medical condition, (II) suffering from a serious functional or
              cognitive impairment, or (III) experiencing deteriorating
              physical or mental health because of the aging process, that
              substantially diminishes the ability of the defendant to provide
              self-care within the environment of a correctional facility and
              from which he or she is not expected to recover.

              …

              (D) Other Reasons – As determined by the Director of the Bureau
              of Prisons, there exists in the defendant’s case an extraordinary
              and compelling reason other than, or in combination with, the
              reasons described in subdivisions (A) through (C).

       Here, Defendant asserts that his preexisting medical conditions, combined

 with his continued incarceration during the COVID-19 pandemic, “substantially

 diminish[] the ability of [Mr. Yrorita] to provide self-care within the environment of

 a correctional facility.” ECF No. 203, PageID.3371 (citing U.S.S.G. § 1B1.13, cmt.

 21 n.1(A)(ii)). Moreover, Defendant argues that these circumstances are also

 “extraordinary and compelling” pursuant to U.S.S.G. § 23 1B1.13 cmt.1(D). Id. at

 PageID.3371-3372.

                                           5
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20        PageID.3585    Page 6 of 13




       B. Exhaustion
       The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

 to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

 compassionate release, the district court may not act on the motion unless the

 defendant files it “after” either completing the administrative process within the

 BOP or waiting thirty days from when the warden at the facility received his or her

 request. 18 U.S.C. § 3582(c)(1)(A).

       The Sixth Circuit recently held that while the administrative exhaustion

 requirements under § 3582(c)(1)(A) are not jurisdictional, they are mandatory.

 United States v. Alam, 960 F.3d 831, 2020 U.S. App. LEXIS 17321 (6th Cir. 2020).

 In Alam, the Sixth Circuit rejected defendant’s argument that the “unprecedented”

 nature of the COVID-19 pandemic should serve as an exception to the statute’s

 exhaustion requirement. Id. at *11 (concluding that “[t]hirty days hardly rises to the

 level of an unreasonable or indefinite timeframe.”) (internal quotation marks

 omitted).

       Here, the Government does not raise the issue of exhaustion. ECF No. 206,

 PageID.3565. Indeed, Defendant petitioned the facility administrator of Moshannon

 for his release on April 23, 2020. Id. The facility administrator denied that request.

 Id.; ECF No. 203, PageID.3370.


                                           6
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20       PageID.3586    Page 7 of 13




        Accordingly, Defendant has exhausted his administrative remedies with the

 BOP.

        C. Extraordinary and Compelling Reasons
        As discussed supra, for a court to grant compassionate release, a defendant

 must also demonstrate that “extraordinary and compelling reasons” exist to warrant

 a reduction in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission has

 provided guidance about what constitutes “extraordinary and compelling reasons”

 in Section 1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These reasons

 are classified in four categories: (1) the defendant’s medical condition; (2) the

 defendant’s age; (3) family circumstances; and (4) additional reasons “other than, or

 in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

        Here, Defendant argues that his age and preexisting medical conditions,

 including type 2 diabetes, coronary artery disease, hypertension, and hyperlipidemia,

 put him at an increased risk of severe complications from the novel COVID-19

 disease. ECF No. 203, PageID.3372-3377. Defendant’s medical conditions are all

 well-documented in his medical records from Moshannon and his Presentence

 Investigation Report. See, e.g., ECF No. 205-1, PageID.3409-3410.

        According to the Centers for Disease Control and Prevention (“CDC”), at

 least three out of Defendant’s four medical conditions place him at an elevated risk

 for COVID-19 severity. See People Who Are at Higher Risk for Severe Illness,


                                          7
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20       PageID.3587    Page 8 of 13




 Centers         for         Disease          Control         and         Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

 higher-risk.html (last updated August 14, 2020). He is also almost sixty-six years

 old, meeting the CDC’s classification of adults sixty-five years and older who are at

 higher risk of COVID-19 complications. The Government does not contest these

 facts, instead “acknowledg[ing] that under current CDC guidance, the Defendant’s

 age and medical conditions (particularly his coronary issues and diabetes) place him

 at a risk of severe complications[] should he contract COVID-19.” ECF No. 206,

 PageID.3566.

       Nearly all of Defendant’s conditions independently fit into the CDC’s

 definition of moderate to severe risk; together, “his conditions [] exacerbate each

 other, placing him in a much more vulnerable position than a healthy person, if he

 were to get COVID-19.” United States v. Gardner, No. 14-cr-20735-001, 2020 WL

 4200979, at *6 (E.D. Mich. Jul. 22, 2020) (quoting Howard v. United States, No.

 16-20222-2, 2020 WL 2615509, at *3 (E.D. Mich. May 22, 2020)). Other district

 courts have granted compassionate release upon similar findings of numerous

 medical conditions that place them at a significantly higher risk for severe illness

 from COVID-19. See, e.g., United States v. Doshi, No. 13-CR-20349, 2020 WL

 2556794 (E.D. Mich. May 20, 2020) (granting compassionate release for an elderly

 inmate with hypertension, diabetes, asthma, hyperlipidemia, and other preexisting


                                          8
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20           PageID.3588      Page 9 of 13




 conditions); Miller v. United States, No. CR 16-20222-1, 2020 WL 1814084, at *1

 (E.D. Mich. Apr. 9, 2020) (“The CDC also states that individuals with underlying

 medical conditions, such as a chronic lung disease, a serious heart condition, and

 liver disease, have a higher risk of severe illness . . . Miller suffers from all three.”).

        In sum, upon consideration of precedent for granting compassionate release

 and the particular facts of his case, Defendant has presented extraordinary and

 compelling circumstances under 18 U.S.C. § 3582(c).

        1. Determination of Dangerousness to the Community and the 18 U.S.C.
           § 3553(a) Factors

        The Court must also consider the sentencing factors under 18 U.S.C. § 3553(a)

 and determine whether such factors support or undermine the sentence reduction.

 See U.S.S.G. § 1B1.13. The factors set forth in § 3553(a) include a defendant’s

 history and characteristics; the nature and circumstances of the offense; due

 consideration of the seriousness of the offense; promoting respect for the law;

 providing just punishment; affording adequate deterrence; protecting the public from

 further crimes by the defendant; and providing him or her with any necessary

 correctional services and treatment. See 18 U.S.C. § 3553(a). Moreover, a district

 court must determine that the defendant does not present a danger to the community,

 as provided in 18 U.S.C. § 3142(g). See U.S.S.G. § 1B1.13.

        Here, the Government argues that Defendant should not be granted

 compassionate release because he is the subject of an ICE detainer, “and thus he

                                             9
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20       PageID.3589    Page 10 of 13




  would be committed into ICE custody upon his release from Moshannon.” ECF No.

  206, PageID.3567. It is safer for Defendant to finish the remainder of his sentence

  at Moshannon, the Government contends, because a facility transfer heightens

  Defendant’s risk of COVID-19 exposure and “there are no guarantees that

  conditions in any given ICE facility will be superior to those at Moshannon.” Id. at

  PageID.3568.

         Both parties note that Defendant only has three months left of his sentence

  before he will be released on the immigration detainer. Defendant asserts, however,

  that the ICE detainer should not serve as an impediment to his early release because

  he “has a pending immigration proceeding in which an immigration Judge will

  determine whether to re-adjust his status to a green card holder.” ECF No. 203,

  PageID.3383. Defendant explains in a footnote that his immigration proceedings

  are halted until he can obtain a medical exam, which he can only do once he is in

  ICE custody. Id. (“Once this hurdle is overcome, the Immigration Judge can decide

  whether to grant Mr. Yrorita a green card through his wife who is a naturalized

  citizen.”).

         While the Court notes the Government’s concern with Defendant’s transfer

  and heightened susceptibility to COVID-19, mere speculation about the conditions

  at an ICE facility is an insufficient basis to deny compassionate release.

  Additionally, an analysis of the § 3553(a) factors demonstrates that Defendant’s


                                           10
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20         PageID.3590     Page 11 of 13




  release is warranted at this time: Defendant is just three months short of completing

  his thirty-six-month sentence, he has no prior criminal history, and he previously

  complied with all of his pretrial release conditions. ECF No. 203, PageID.3381.

  While it may be true that serving the entirety of a sentence would have a stronger

  deterrent effect under normal circumstances, a longer sentence during a pandemic

  would also have a greater potential for exposing an individual like Defendant, whose

  immune system is significantly compromised. See United States v. Gardner, No.

  14-cr-20735-001, 2020 WL 4200979, at *8 (E.D. Mich. July 22, 2020). Indeed, “the

  Court must weigh the value of deterrence against increasing the threat of a possibly

  lethal infection.” Id. Here, the Court finds that the possibility of exposure outweighs

  the value of deterrence.

        Finally, the facts of this case do not indicate that Defendant will be a danger

  to the community if released. As an initial matter, it appears that Yrorita will not be

  immediately released but will instead be bound by his immigration detainer. Beyond

  his immigration proceedings, however, Defendant has provided the Court with a

  sound home plan that includes living in the Metro Detroit area with his wife.

  Additionally, Defendant’s underlying criminal conduct was not a crime of violence,

  and he has no prior criminal history. In light of these factors, the Court concludes

  that Defendant is not a danger to the community upon his release.




                                            11
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20      PageID.3591    Page 12 of 13




        Accordingly, all three components—the extraordinary and compelling

  circumstances; the § 3553(a) factors; and a finding that Defendant would not be a

  danger to the public—weigh in favor of immediate compassionate release.


                                  IV. CONCLUSION

        For the reasons discussed herein, IT IS ORDERED that Defendant’s Motion

  for Compassionate Release [#165] is GRANTED. His sentence is reduced to time-

  served. The Government’s Motion to Strike Purported Request for Compassionate

  Release is MOOT [#192].

        IT IS FURTHER ORDERED that Defendant be IMMEDIATELY

  RELEASED from custody, without holding him for a 14-day quarantine period at

  the Moshannon Valley Correctional Institute.

        This Court’s findings could apply to any future custodial situation Defendant

  may be placed in as he moves forward with his immigration proceedings.

        IT IS SO ORDERED.



                                        s/Gershwin A. Drain________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

  Dated: August 21, 2020




                                          12
Case 2:16-cr-20593-GAD-DRG ECF No. 208 filed 08/21/20      PageID.3592   Page 13 of 13




                           CERTIFICATE OF SERVICE
    Copies of this Order were served upon attorneys of record and on Juan Yrorita,
     No. 54991-039, Correctional Institution Moshannon Valley, 555 Geo Drive,
                         Philipsburg, Pennsylvania, 16866 on
                 August 21, 2020, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager




                                          13
